Case: 3:19-cv-00080-WHR Doc #: 15 Filed: 10/09/20 Page: 1 of 2 PAGEID #: 75

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DISTRICT (DAYTON)

WILLIE GRANT CASE NO. 3:19-CV-80
Plaintiff
Judge Walter H. Rice
Vv.
MONTGOMERY COUNTY, OHIO, et al. ORDER GRANTING MOTION TO WITHDRAW AS

COUNSEL
Defendants.

 

Upon motion of Counsel, Mandy A. Jamison, and for good cause shown, this Court does hereby
GRANT the motion of Mandy A. Jamison to withdraw as counsel of record for Plaintiff, Willie Grant.
Plaintiff is hereby granted Thirty (30) Days from today to obtain new counsel and to file a response to the
pending Motion for Judgment on the Pleadings filed by Defendants Montgomery County Ohio and The
Montgomery County Board of Commissioners.

Plaintiff, Mr. Grant, may be contacted through the following means for proof of service, etc. until
such time as he obtains, and a notice of appearance is filed by, new counsel for Plaintiff:

Willie Grant, pro se

727 Mia Avenue

Dayton, Ohio 45417

937-963-7780

Mr. Grant understands he has the duty to comply with this Court’s Orders and to obey the Federal

Rules of Civil Procedure and this Court’s Local Rules.

IT IS SO ORDERED.
Case: 3:19-cv-00080-WHR Doc #: 15 Filed: 10/09/20 Page: 2 of 2 PAGEID #: 76

 

Honorable Judge Walter H. Rice

Counsel of Record;

Willie Grant
727 Mia Avenue
Dayton, OH 45417

Mandy A. Jamison
c/o 6826 Loop Road
Dayton, Ohio 45459
